Exhibit 10.52

SECOND AMENDMENT

THIS SECOND AMENDMENT (this “Amendment”), is dated March 30, 2007, and relates
to (i) that certain Receivables Funding and Administration Agreement, dated as
of November 25, 2005 (as amended pursuant to that certain First Amendment dated
as of September 5, 2006 and as further amended, restated, supplemented or
otherwise modified from time to time, the “Funding Agreement”), among Vertis
Receivables II, LLC, a Delaware limited liability company (“Borrower”), the
financial institutions from time to time party thereto (each a “Lender” and
collectively, the “Lenders”), General Electric Capital Corporation, a Delaware
corporation, as administrative agent for the Lenders (the “Administrative
Agent”) and (ii) that certain Receivables Sale and Servicing Agreement, dated as
of November 25, 2005 (as amended, restated, supplemented or otherwise modified
from time to time, the “Sale Agreement” and together with the Funding Agreement,
the “Agreements” and each an “Agreement”) among Borrower, Vertis, Inc., a
Delaware corporation, as servicer (in such capacity, the “Servicer”) and in its
individual capacity (in such capacity, “Parent”) and each of the Originators
listed on the signature pages hereto (collectively, the “Originators”), and is
hereby made by Borrower, the Administrative Agent, the Servicer, the Parent, the
Originators and the Lenders. Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Funding Agreement or the
Sale Agreement, as applicable.

W I T N E S S E T H:

WHEREAS, the Administrative Agent, the Lenders and Borrower desire to amend the
Funding Agreement on the terms and conditions set forth herein; and

WHEREAS, Borrower, Servicer, Parent and the Originators desire to amend the Sale
Agreement on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing premises, the parties hereto
agree as follows:


1.             AMENDMENT TO SALE AGREEMENT.  AS OF THE “EFFECTIVE DATE” (AS
DEFINED IN SECTION 4 BELOW), ANNEX Z TO THE SALE AGREEMENT IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY AS ATTACHMENT I ATTACHED HERETO AND MADE PART HEREOF.


2.             AMENDMENT TO FUNDING AGREEMENT.  AS OF THE “EFFECTIVE DATE” (AS
DEFINED IN SECTION 4 BELOW), SECTION 2.03(A) OF THE FUNDING AGREEMENT IS HEREBY
AMENDED TO DELETE THE SIXTH SENTENCE OF SUCH SECTION AND TO REPLACE SUCH
SENTENCE WITH THE FOLLOWING SENTENCES:

The Administrative Agent shall review (x) the Borrowing Base Certificate
delivered in connection with each Borrowing Request and (y) such other
information deemed reasonably necessary or desirable by the Administrative Agent
(including, without limitation, the amount of any Collections received by the
Borrower, the Servicer or the Administrative Agent up to and including the date
of such requested Borrowing that are


--------------------------------------------------------------------------------


 

not reflected on the Borrowing Base Certificate delivered in connection with
such Borrowing Request (“Additional Collections”) and the application of such
Additional Collections in accordance with Section 2.08 hereof) to confirm
whether a Funding Excess exists or would arise after giving effect to the
Borrowing requested in the related Borrowing Request (including, without
limitation, any Funding Excess arising because Additional Collections have been
applied to reduce calculation of the Borrowing Base as of the date of such
requested Borrowing but such Additional Collections have not yet been applied to
reduce the Outstanding Principal Amount pursuant to Section 2.08 hereof as of
the date of such requested Borrowing). For the avoidance of doubt and without
limiting the terms of the definition of “Funding Excess” set forth herein, the
Administrative Agent’s determination as to the existence of a Funding Excess
before or after giving effect to any Requested Borrowing  shall be final,
binding and conclusive on all parties to the Funding Agreement (absent manifest
error).


3.             REPRESENTATIONS AND WARRANTIES.


(A)           AS OF THE EFFECTIVE DATE, BORROWER HEREBY REPRESENTS AND WARRANTS
TO ADMINISTRATIVE AGENT AND THE LENDERS THAT (I) ALL OF THE REPRESENTATIONS AND
WARRANTIES OF BORROWER IN THE RELATED DOCUMENTS ARE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF SUCH DATE AS THOUGH MADE TO EACH SUCH PERSON ON
AND AS OF SUCH DATE (OTHER THAN REPRESENTATIONS AND WARRANTIES WHICH EXPRESSLY
SPEAK AS OF A DIFFERENT DATE, WHICH REPRESENTATIONS SHALL BE MADE ONLY ON SUCH
DATE), (II) EACH OF THE RECITALS ACCURATELY DESCRIBES THE TRANSACTIONS DESCRIBED
THEREIN IN ALL RESPECTS, AND (III) AS OF SUCH DATE, NO INCIPIENT TERMINATION
EVENT, TERMINATION EVENT, INCIPIENT SERVICER TERMINATION EVENT OR EVENT OF
SERVICER TERMINATION EVENT HAS OCCURRED AND IS CONTINUING.


(B)           AS OF THE EFFECTIVE DATE, EACH OF THE TRANSACTION PARTIES HEREBY
REPRESENTS AND WARRANTS TO BORROWER THAT (I) ALL OF THE REPRESENTATIONS AND
WARRANTIES OF SUCH PERSON IN THE RELATED DOCUMENTS ARE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF SUCH DATE AS THOUGH MADE TO EACH SUCH PERSON ON
AND AS OF SUCH DATE (OTHER THAN REPRESENTATIONS AND WARRANTIES WHICH EXPRESSLY
SPEAK AS OF A DIFFERENT DATE, WHICH REPRESENTATIONS SHALL BE MADE ONLY ON SUCH
DATE), (II) EACH OF THE RECITALS ACCURATELY DESCRIBES THE TRANSACTIONS DESCRIBED
THEREIN IN ALL RESPECTS, AND (III) AS OF SUCH DATE, NO INCIPIENT TERMINATION
EVENT, TERMINATION EVENT, INCIPIENT SERVICER TERMINATION EVENT OR EVENT OF
SERVICER TERMINATION EVENT HAS OCCURRED AND IS CONTINUING.


4.             EFFECTIVE DATE.  THE “EFFECTIVE DATE” SHALL OCCUR UPON THE
ADMINISTRATIVE AGENT’S RECEIPT OF EACH OF THE FOLLOWING:


(A)           COUNTERPARTS OF THIS AMENDMENT EXECUTED BY EACH OF THE PERSONS
IDENTIFIED ON THE SIGNATURE PAGES HERETO; AND


(B)           AN AMENDMENT FEE FROM BORROWER IN AN AMOUNT EQUAL TO 0.20% OF THE
AGGREGATE AMOUNT OF ALL OF THE COMMITMENTS, TO BE DISTRIBUTED BY ADMINISTRATIVE

2


--------------------------------------------------------------------------------



 


AGENT PRO RATA TO THE LENDERS (WHICH SUCH AMENDMENT FEE SHALL BE FULLY EARNED
AND NON-REFUNDABLE ON THE DATE PAID).


5.             REFERENCE TO AND EFFECT ON THE RELATED DOCUMENTS.


(A)           AS APPLICABLE, ON AND AFTER THE EFFECTIVE DATE, EACH REFERENCE IN
ANY AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREOF” OR WORDS OF LIKE
IMPORT, AND EACH REFERENCE IN THE OTHER RELATED DOCUMENTS TO SUCH AGREEMENT,
SHALL MEAN AND BE A REFERENCE TO SUCH AGREEMENT AS MODIFIED HEREBY.


(B)           EXCEPT AS SPECIFICALLY AMENDED OR CONSENTED TO ABOVE, ALL OF THE
TERMS OF EACH AGREEMENT AND ALL OTHER RELATED DOCUMENTS REMAIN UNCHANGED AND IN
FULL FORCE AND EFFECT.


(C)           THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT SHALL
NOT OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF ANY PARTY UNDER ANY OF
THE RELATED DOCUMENTS, NOR CONSTITUTE AN AMENDMENT, OTHER THAN AS SET FORTH
HEREIN, OR WAIVER OF ANY PROVISION OF ANY OF THE RELATED DOCUMENTS, NOR OBLIGATE
ANY SUCH PARTY TO AGREE TO SIMILAR CONSENTS IN THE FUTURE.


(D)           THIS AMENDMENT SHALL CONSTITUTE A RELATED DOCUMENT.


6.             COSTS AND EXPENSES.  BORROWER AGREES TO PAY UPON DEMAND IN
ACCORDANCE WITH THE TERMS OF SECTION 12.04 OF THE FUNDING AGREEMENT ALL
REASONABLE COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
PREPARATION, NEGOTIATION, EXECUTION AND DELIVERY OF THIS AMENDMENT, INCLUDING,
WITHOUT LIMITATION, THE REASONABLE FEES, EXPENSES AND DISBURSEMENTS OF SIDLEY
AUSTIN LLP, COUNSEL FOR THE ADMINISTRATIVE AGENT WITH RESPECT TO ANY OF THE
FOREGOING.


7.             MISCELLANEOUS.  THE HEADINGS HEREIN ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT ALTER OR OTHERWISE AFFECT THE MEANING HEREOF.


8.             COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH
OF WHICH WHEN SO EXECUTED AND DELIVERED BY FACSIMILE SHALL BE AN ORIGINAL, BUT
ALL OF WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.


9.             GOVERNING LAW.  THIS AMENDMENT AND THE OBLIGATIONS ARISING
HEREUNDER SHALL IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES) EXCEPT TO THE EXTENT THAT THE PERFECTION, EFFECT OF PERFECTION OR
PRIORITY OF THE INTERESTS OF BORROWER OR THE ADMINISTRATIVE AGENT IN THE
RECEIVABLES OR REMEDIES HEREUNDER OR THEREUNDER, IN RESPECT THEREOF, ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF

3


--------------------------------------------------------------------------------



 


NEW YORK, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

*              *              *

 

4


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

VERTIS RECEIVABLES II, LLC, as Borrower

 

 

 

 

By:

/S/ Stephen E. Tremblay

 

Name:

Stephen E. Tremblay

 

Title:

Chief Financial Officer

 

 

 

 

VERTIS, INC., as Servicer, Parent and as an Originator

 

 

 

 

By:

/S/ Stephen E. Tremblay

 

Name:

Stephen E. Tremblay

 

Title:

Chief Financial Officer

 

 

 

 

WEBCRAFT, LLC, as an Originator

 

 

 

 

By:

/S/ Stephen E. Tremblay

 

Name:

Stephen E. Tremblay

 

Title:

Chief Financial Officer

 

 

 

 

WEBCRAFT CHEMICALS, LLC, as an Originator

 

 

 

 

By:

/S/ Stephen E. Tremblay

 

Name:

Stephen E. Tremblay

 

Title:

Chief Financial Officer

 

 

 

 

ENTERON GROUP, LLC, as an Originator

 

 

 

 

By:

/S/ Stephen E. Tremblay

 

Name:

Stephen E. Tremblay

 

Title:

Chief Financial Officer

 

 

 

 

VERTIS MAILING, LLC, as an Originator

 

 

 

 

By:

/S/ Stephen E. Tremblay

 

Name:

Stephen E. Tremblay

 

Title:

Chief Financial Officer

 

 

 

 


--------------------------------------------------------------------------------


 

GENERAL ELECTRIC CAPITAL CORPORATION, as Administrative Agent

 

 

 

 

By:

/S/ Susan Bassett

 

Name:

Susan Bassett

 

Title:

Duly Authorized Signatory

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as the Lender and Swing Line Lender

 

 

 

 

By:

/S/ Susan Bassett

 

Name:

Susan Bassett

 

Title:

Duly Authorized Signatory

 

 

 

 

 


--------------------------------------------------------------------------------


 

ATTACHMENT I TO SECOND AMENDMENT

AMENDED AND RESTATED ANNEX Z TO SALE AGREEMENT

[ATTACHED]


--------------------------------------------------------------------------------


 

ANNEX Z

FINANCIAL TEST

Minimum EBITDA.  Holdings and its Subsidiaries on a consolidated basis shall
have, (i) at the end of each Fiscal Month ending during Fiscal Year 2007, EBITDA
(as calculated in accordance with the table set forth below) for the twelve
trailing Fiscal Months, of not less than $125,000,000, (ii) at the end of each
Fiscal Quarter ending during Fiscal Year 2008, EBITDA (as calculated in
accordance with the table set forth below) for the four Fiscal Quarter period
then ended of not less than $125,000,000 and (iii) at all other times, at the
end of each Fiscal Quarter, EBITDA (as calculated in accordance with the table
set forth below) for the four Fiscal Quarter period then ended of not less than
$160,000,000.  In the event that Holdings and its Subsidiaries are not in
compliance with the preceding sentence, THL and Evercore shall have the option
to make a common equity or, on terms and conditions acceptable to Administrative
Agent, preferred equity, contribution to Holdings and the net proceeds of such
equity contribution shall be treated on a dollar for dollar basis as EBITDA for
purposes of determining compliance with the preceding sentence; provided, that,
such an equity contribution shall, for purposes of its treatment as EBITDA, (i)
not be made more than once in any fiscal year and (ii) not exceed $15,000,000 in
amount (i.e., not more than $15,000,000 of such an equity contribution shall be
treated as a replacement for EBITDA in any year and such an equity contribution
may only be made once per year).

“EBITDA” shall be calculated in accordance with the following table:

Consolidated Net Income is defined as follows:

 

 

 

 

 

Net income during the measuring period on a consolidated basis excluding:

 

$

 

 

 

 

 

the income (or deficit) accrued prior to the date a Subsidiary was merged or
consolidated into Holdings or any of Holdings’ Subsidiaries

 

 

 

 

 

 

 

the income (or deficit) from operations of any entity that is not a Subsidiary
of Holdings but in which Holdings has an ownership interest, except to the
extent any such income has actually been received by Holdings or any of its
Subsidiaries in the form of cash dividends or distributions

 

 

 

 

 

 

 

any restoration to income of any contingency reserve greater than $1,000,000,
except to the extent that provision for such reserve was made out of income
accrued during such period

 

 

 

 

 

 

 

any net gain (or loss) attributable to the write-up (or write-down) of any asset
(other than accounts and inventory)

 

 


--------------------------------------------------------------------------------


 

any net gain from the collection of the proceeds of life insurance policies

 

 

 

 

 

 

 

any net gain (or loss) arising from the sale of any securities, or the
extinguishment of any Indebtedness, of Holdings or any of their Subsidiaries

 

 

 

 

 

Consolidated Net Income

 

$

 

 

 

 

EBITDA is defined as follows:

 

 

 

 

 

Consolidated Net Income (from above)

 

$

 

 

 

 

Plus:

(in each case to the extent included in the calculation of Consolidated Net
Income, but without duplication):

 

 

 

 

 

 

 

Interest Expense, net of interest income

 

 

 

 

 

 

 

Non-cash interest expense and amortization of original issue discount

 

 

 

 

 

 

 

any fees payable with respect to the Related Documents

 

 

 

 

 

 

 

gain/ (losses) from extraordinary items

 

 

 

 

 

 

 

any gain (or loss) arising from the sale, exchange or other disposition of
assets out of the ordinary course of business, other than accounts and inventory

 

 

 

 

 

 

 

(i) any other non-cash gains/(losses) (other than non-cash losses relating to
write-offs, write-downs or reserves with respect to accounts and inventory) and
(ii) any management fees permitted to be paid to (A) THL and/or any THL
Affiliates or (B) Evercore and/or any Evercore Affiliates, in accordance with
Section 5.8 of the Credit Agreement (as in effect as of March 30, 2007 without
giving effect to any subsequent amendments or modifications thereto) to the
extent such management fees are accrued rather than paid

 

 

 

 

 

 

 

non-recurring gains/ (losses)

 

 

 

 

 

 

 

any provision for income taxes/ (net of income tax credits)

 

 

 

 

 

 

 

amortization of deferred financing fees

 

 

 

 

 

 

 

restructuring charges (GAAP)

 

 


--------------------------------------------------------------------------------


 

restructuring charges (non-GAAP)

 

 

 

 

 

 

 

depreciation and amortization

 

 

 

 

 

 

 

any deduction as the result of any grant to any members of the management of
Holdings or any of its Subsidiaries of any Stock

 

 

 

 

 

EBITDA

 

$

 

 

 

 

Required EBITDA

 

$[160,000,000] $[125,000,000]

 

Capitalized terms used in this Annex Z and not otherwise defined herein shall
have the respective meanings ascribed to them in Annex X.  In addition, when
used herein, the following defined terms shall have the definitions set forth
below:

“Fiscal Month” means any of the monthly accounting periods of Parent of each
Fiscal Year.

“Fiscal Quarter” means any of the quarterly accounting periods of Parent, ending
on March 31, June 30, September 30 and December 31 of each year.

“Fiscal Year” means any of the annual accounting periods of Parent ending on
December 31 of each year.

Rules of Construction Concerning Financial Tests.  Unless otherwise specifically
provided therein, any accounting term used in any Related Document shall have
the meaning customarily given such term in accordance with GAAP, and all
financial computations thereunder shall be computed in accordance with GAAP
consistently applied.  That certain items or computations are explicitly
modified by the phrase “in accordance with GAAP” shall in no way be construed to
limit the foregoing.  If any Accounting Changes occur and such changes result in
a change in the calculation of the financial tests, standards or terms used in
any Related Document, then the parties thereto agree to enter into negotiations
in order to amend such provisions so as to equitably reflect such Accounting
Changes with the desired result that the criteria for evaluating the financial
condition of such Persons and their Subsidiaries shall be the same after such
Accounting Changes as if such Accounting Changes had not been made.  If the
parties thereto agree upon the required amendments thereto, then after
appropriate amendments have been executed and the underlying Accounting Change
with respect thereto has been implemented, any reference to GAAP contained
therein shall, only to the extent of such Accounting Change, refer to GAAP
consistently applied after giving effect to the implementation of such
Accounting Change.  If such parties cannot agree upon the required amendments
within 30 days following the date of implementation of any Accounting Change,
then all financial statements delivered and all calculations of financial tests
and other standards and terms in accordance with the Related Documents shall be
prepared, delivered and made without regard to the underlying Accounting Change.


--------------------------------------------------------------------------------